                   Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 1 of 8



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENISE N. YASINOW
   Assistant United States Attorney
 3 ROBERT J. ARTUZ
   Special Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 CASE NO. 2:21-cr-00139-MCE
12                                    Plaintiff,
                                                               STIPULATION AND [PROPOSED]
13   v.                                                        PROTECTIVE ORDER BETWEEN
                                                               THE PARTIES REGARDING
14   KIMBERLY ACEVEDO and PHILIP RICH,                         DISCOVERY
15                                    Defendants.
16

17                                                 I.   STIPULATION
18            1.       Plaintiff United States of America (“government”), by and through its counsel of

19 record, and defendant Philip Rich (“defendant”), by and through his counsel of record (collectively,

20 the “parties” to this stipulation), for the reasons set forth below, hereby stipulate, agree, and jointly

21 request that the Court enter a Protective Order in this case restricting the use and dissemination of

22 certain materials containing personal identifying information (“PII”) of real persons and other

23 confidential information of victims, witnesses, and third parties.

24            2.       As part of its investigation in this case, the government is in possession of materials

25 relating to the charges against the defendant, including voluminous bank records, business records,

26 text messages, emails, and account information, and other evidence that contains PII and other

27 confidential information for real persons, including, among other things, personal names, addresses,

28 Social Security numbers, and dates of birth. These real persons include victims, witnesses, and/or
          Stipulation and [Proposed] Protective Order      1
          2:21-cr-00139-MCE
                 Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 2 of 8



 1 third parties to this case. The government seeks to provide these materials to counsel for the

 2 defendant.

 3          3.       The purpose of the proposed Protective Order is to prevent the unauthorized

 4 dissemination, distribution, or use of materials containing the PII and confidential personal

 5 information of others. If this information is disclosed without protective measures, or to defendant

 6 without limitation, it will risk the privacy and security of the people to whom the information relates.

 7 The information could itself be used to further criminal activity if improperly disclosed or used. The

 8 United States has ongoing statutory and ethical obligations to protect victims.

 9          4.       Due to the nature of this case, including the extensive financial records involved, PII

10 makes up a significant part of the discovery materials, and this information in many instances has

11 evidentiary value itself. The large quantity of privacy-protected information would be difficult or

12 time-consuming to redact. Further, if the government were to attempt to redact all this information,

13 the defense would receive a set of discovery that would be confusing and difficult to understand, and

14 could inhibit prompt and just resolution of the case.

15          5.       Accordingly, the parties jointly request a Protective Order that will permit the

16 government to produce discovery that is unredacted, but preserves the privacy and security of

17 victims, witness, and third parties. The parties agree that the following conditions, if ordered by the

18 Court in the proposed Protective Order, will serve the government’s interest in maintaining the

19 privacy and security of victims and third parties, while permitting the Defense Team to understand

20 the United States’ evidence against the defendant.

21          6.       This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

22 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

23                                 II. PROPOSED PROTECTIVE ORDER
24          A.       Protected Materials
25          7.       This Order pertains to all discovery provided or made available to defense counsel in

26 this case (hereafter, collectively “Protected Materials”).

27          8.       For purposes of the Protective Order, the term “Personal Identifying Information”

28 (“PII”) includes any information within the definition of a “means of identification” under 18 U.S.C.
        Stipulation and [Proposed] Protective Order      2
        2:21-cr-00139-MCE
                 Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 3 of 8



 1 § 1028(d)(7) or any information within the definition of an “access device” under 18 U.S.C. §

 2 1029(e)(1).

 3          9.       To the extent that notes are made that memorialize, in whole or in part, the PII in any

 4 Protected Materials, or to the extent that copies are made for authorized use by members of the

 5 Defense Team, such notes, copies, or reproductions become Protected Materials, subject to the

 6 Protective Order and must be handled in accordance with the terms of the Protective Order.

 7          B.       Defense Team
 8          10.      For purposes of this Order, the term “Defense Counsel” refers to the defendant’s

 9 counsel of record.

10          11.      For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s

11 counsel of record, (2) other attorneys at defense counsel’s law firm or defense organization who may

12 be consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

13 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

14 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

15 case. The term “Defense Team” does not include defendant, the defendant’s family, or other

16 associates of the defendant.

17          12.      Defense Counsel must provide a copy of this Order to all members of the Defense

18 Team and must obtain written acknowledgement from members of the Defense Team that they are

19 bound by the terms and conditions of this Protective Order, prior to providing any Protected

20 Materials to the members of the Defense Team. The written acknowledgement need not be

21 disclosed or produced to the United States unless ordered by the Court.

22          C.       Disclosure of Protected Materials
23          13.      No person or party shall use any Protected Materials or information derived from

24 Protected Materials produced in this action for any purpose other than use in the above-captioned

25 case. All Protected Materials shall be used solely for the purpose of conducting and preparing for

26 pre-trial, post-trial, and appellate proceedings (both direct and collateral) and in this criminal action

27 for no other purposes whatsoever, and shall not be used for the economic or other benefit of the

28 defendants, or any third party. Protected Materials may be disclosed only to the categories of
        Stipulation and [Proposed] Protective Order     3
        2:21-cr-00139-MCE
              Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 4 of 8



 1 persons and under the conditions described in this Order.

 2          14.    Defendant may review Protected Materials in this case only in the presence of a

 3 member of the Defense Team, and his Defense Counsel shall ensure that defendant is never left

 4 alone with any Protected Information. Defendant may not copy, keep, maintain, or otherwise possess

 5 any of such Protected Materials at any time. Defendant must return any Protected Materials to the

 6 Defense Team at the conclusion of any meeting at which defendant reviews the Protected Materials.

 7 Defendant may not take any Protected Materials out of the room in which he is meeting with the

 8 Defense Team. Defendant may not write down or memorialize any PII contained in the Protected

 9 Materials. At the conclusion of any meeting with defendant, the member of the Defense Team

10 present shall take with him or her all Protected Materials. At no time, under any circumstances, will

11 any Protected Materials be left in the possession, custody, or control of the defendant, whether or not

12 he is incarcerated, except as provided below in Paragraphs 15 and 26.

13          15.    If, during the pendency of the case, defendant requests a copy of the Protected

14 Materials from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to

15 the defendant provided that Defense Counsel ensures that all PII contained in the Protected Materials

16 is fully redacted and the copy bears the inscription as described in Paragraph 22. If Defense Counsel

17 provides a redacted copy to defendant subject to these conditions, Defense Counsel or a member of

18 the Defense Team must contemporaneously memorialize in writing that it has fully redacted PII

19 from the Protected Materials and complied with this Order. This written certification need not be

20 disclosed or produced to the United States unless ordered by the Court.

21          16.    The Defense Team may review Protected Materials with a witness or potential

22 witness in this case, including the defendant, subject to the requirement above that a member of the

23 Defense Team must be present if Protected Materials are being shown to the defendant. Before

24 being shown any portion of the Protected Materials, however, any witness or potential witness,

25 including the defendant, must be informed of the existence of the Protective Order and given a copy

26 of the Protective Order. No witness or potential witness may retain Protected Materials, or any copy

27 thereof, after his or her review of those materials with the Defense Team is complete.

28          17.    This Order does not limit employees of the United States Attorney’s Office for the
       Stipulation and [Proposed] Protective Order     4
       2:21-cr-00139-MCE
               Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 5 of 8



 1 Eastern District of California from disclosing the Protected Materials to members of the United

 2 States Attorney’s Office, law enforcement agencies, the Court, and defense.

 3          18.      Defense Counsel shall advise the United States with reasonable notice of any

 4 subpoenas, document requests, or claims for access to the Protected Materials by third parties if

 5 Defense Counsel is considering disseminating any of the Protected Materials to a third party, in

 6 order that the United States may take action to resist or comply with such demands as it may deem

 7 appropriate.

 8          D.       Ensuring Security of Protected Materials
 9          19.      The Defense Team shall maintain the Protected Materials safely and securely, and

10 shall exercise reasonable care in ensuring the security and confidentiality of the Protected Materials

11 by storing the Protected Materials in a secure place, such as a locked office, or otherwise secure

12 facility where visitors are not left unescorted.

13          20.      A copy of the Protective Order must be stored with the discovery, in paper form and

14 electronically.

15          21.      To the extent that Protected Materials, or any copies or reproductions thereof, are

16 stored electronically, the Protected Materials will be stored on a password-protected or encrypted

17 storage medium, including a password-protected computer, or device. Encryption keys must be

18 stored securely and not written on the storage media that they unlock.

19          22.      If a member of the Defense Team makes, or causes to be made, any further copies of

20 any of the Protected Materials, Defense Counsel will ensure that the following notation is written,

21 stamped or inscribed on whatever folder, container, or media contains the copies: “PROTECTED

22 MATERIALS-SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a

23 copy of a disc or physical file containing Protected Materials, the duplicate disc or file must be

24 encrypted and marked with the above notation.

25          E.       Filings
26          23.      In the event that a party needs to file Protected Materials containing PII, or materials

27 otherwise identified as containing confidential information of victims, witnesses, or third parties

28 with the Court, or disclose PII in court filings, the filing should be made under seal as provided for
        Stipulation and [Proposed] Protective Order      5
        2:21-cr-00139-MCE
                 Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 6 of 8



 1 by the local rules. If the Court rejects the request to file such information under seal, the party

 2 seeking to file such information shall provide advance written notice to the other party to afford such

 3 party an opportunity to object or otherwise respond to such intention. If the other party does not

 4 object to the proposed filing, the party seeking to file such information shall redact the PII or

 5 confidential materials and make all reasonable attempts to limit the divulging of PII or confidential

 6 materials.

 7          F.       Conclusion of Prosecution
 8          24.      The provisions of this Order shall not terminate at the conclusion of this prosecution.

 9 All Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall

10 remain subject to the Protective Order unless and until such Order is modified by the Court.

11          25.      Upon final disposition of the case, including exhaustion of direct and collateral

12 appellate proceedings, Defense Counsel shall return the Protected Materials to the government, or

13 certify in writing that the Protected Materials have been destroyed. If any Protected Materials are

14 used as defense exhibits, they shall be maintained with government exhibits so long as those are

15 required to be maintained.

16          26.      If, upon final disposition of the case, defendant requests a copy of the Protected

17 Materials from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to

18 the defendant provided that Defense Counsel ensures that all PII contained in the Protected Materials

19 is fully redacted and the copy bears the inscription as described in Paragraph 22. If Defense Counsel

20 provides a redacted copy to defendant subject to the above conditions, Defense Counsel or a member

21 of the Defense Team must contemporaneously attest in writing that it has fully redacted PII from the

22 Protected Materials and complied with this Order. This written certification need not be disclosed or

23 produced to the United States unless ordered by the Court.

24          G.       Termination or Substitution of Counsel
25          27.      In the event that there is a substitution of counsel prior to final disposition of the case,

26 new counsel of record must join this Protective Order before any Protected Materials may be

27 transferred from the undersigned defense counsel to the new defense counsel. New defense counsel

28 then will become Defense Counsel for purposes of this Protective Order, and become Defense
       Stipulation and [Proposed] Protective Order        6
       2:21-cr-00139-MCE
                 Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 7 of 8



 1 Team’s custodian of materials, and shall then become responsible, upon the conclusion of appellate

 2 and post-conviction proceedings, for complying with the provisions set forth in Paragraph 26 above.

 3 All members of the Defense Team, whether current or past counsel, are at all times subject to the

 4 Protective Order and are not relieved by termination of representation or conclusion of the

 5 prosecution.

 6          H.       Modification of Order
 7          28.      Nothing in this Order shall prevent any party from seeking modification to the Order

 8 or from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall

 9 prevent any party from seeking a more restrictive protective order with regard to particular discovery

10 items.

11          I.       Violation of Order
12          29.      Any person who willfully violates this Order may be held in contempt of court and

13 maybe subject to monetary of other sanctions as deemed appropriate by the Court. This provision

14 does not expand or narrow the Court’s contempt powers.

15          J.       Application of Laws
16          30.      Nothing in this Order shall be construed to affect or comment on the admissibility or

17 discoverability of the Protected Materials.

18          31.      Nothing in this Order shall be construed to affect the application or and the parties’

19 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

20
     Dated: July 29, 2021                                     PHILLIP A. TALBERT
21                                                            Acting United States Attorney
22
                                                        By: /s/ DENISE N. YASINOW
23                                                          DENISE N. YASINOW
                                                            Assistant United States Attorney
24

25   Dated: July 29, 2021
                                                        By: /s/ DONALD P. DORFMAN
26                                                          DONALD P. DORFMAN
                                                            Counsel for Defendant
27                                                          PHILIP RICH
28
       Stipulation and [Proposed] Protective Order       7
       2:21-cr-00139-MCE
              Case 2:21-cr-00139-MCE Document 17 Filed 07/30/21 Page 8 of 8



 1                                [PROPOSED] FINDINGS AND ORDER

 2         The Court having read and considered the Stipulation and Joint Request for a Protective

 3 Order, which this Court incorporates by reference into this Order in full, hereby finds that GOOD

 4 CAUSE exists to enter the above Order.

 5         IT IS SO FOUND AND ORDERED this ____
                                            29 day of ___________,
                                                          July     _____.
                                                                    2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Stipulation and [Proposed] Protective Order   8
       2:21-cr-00139-MCE
